Case 21-07702   Doc 21-3   Filed 07/08/21 Entered 07/08/21 23:08:14   Desc Exhibit
                                 B Page 1 of 26




                       Exhibit B to

Motion for Limited Relief from
     the Automatic Stay:

         “Purchaser’s Response”
Case 21-07702        Doc 21-3     Filed 07/08/21 Entered 07/08/21 23:08:14                Desc Exhibit
                                        B Page 2 of 26



                                     CAUSE NO. DC-21-01658

AIWA HOLDINGS, LLC,                                    §          IN THE DISTRICT COURT OF
                                                       §
               Plaintiff,                              §
                                                       §
v.                                                     §               DALLAS COUNTY, TEXAS
                                                       §
AIWA CORPORATION,                                      §
                                                       §
               Defendant.                              §             44TH JUDICIAL DISTRICT

           AIWA HOLDINGS, LLC’S RESPONSE TO DEFENDANT AIWA
        CORPORATION'S VERIFIED EMERGENCY MOTION TO SET ASIDE
        UNAUTHORIZED SALE AND MOTION TO DISCHARGE RECEIVER

       Aiwa Holdings, LLC ("Plaintiff" or "Aiwa Holdings") files this response to Defendant

Aiwa Corporation's Verified Emergency Motion to Set Aside Unauthorized Sale and Motion to

Discharge Receiver ("Motion"), and in support respectfully shows the Court as follows:

                                               I.
                                          INTRODUCTION

       Aiwa Corporation's ("Borrower" or "Defendant") actions in this case are both baffling and

breathtaking. Based on Borrower's own pleadings and supporting evidence, it has blatantly violated

the agreed receivership order in this case by purporting to sell assets under the exclusive control of

the Receiver and hiding the transaction from the Receiver (on advice of counsel, no less). Borrower

then has the audacity to ask this Court to set aside a sale, the terms of which were first presented to

Defendant's counsel prior to the most recent status conference, which sale was then raised again and

discussed in open court, all with no objection raised, in favor of the alleged sale consummated in

direct violation of the receivership order. The sale of the assets by the Receiver represents a valid

and binding obligation duly authorized by the Receiver and under the terms of the Receivership

Order. The Court should flatly reject Borrower's wholly improper, factually inaccurate and legally

meritless Motion and, to the extent required, confirm the Receiver's sale of the receivership assets.

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                    PAGE 1
                                                                                 8525394 v1 (72881.00002.000)
Case 21-07702       Doc 21-3     Filed 07/08/21 Entered 07/08/21 23:08:14              Desc Exhibit
                                       B Page 3 of 26


                                             II.
                                         BACKGROUND

       Effective January 4, 2021, Borrower voluntarily entered into a Forbearance Agreement with

Fairlane Fund One, LP and Fairlane Fixed Income Fund LLC (together, "Fairlane"). A true and

correct copy of the Forbearance Agreement is attached as Exhibit 1 to Fairlane's Verified Original

Petition and Agreed Ex Parte Application for Appointment of Receiver.

       Under the terms of the Forbearance Agreement, Borrower acknowledged that it was in

default on its obligations to Fairlane. Borrower also executed the Agreed Order Appointing Receiver

("Receivership Order") and agreed that Fairlane could submit the order to a court of competent

jurisdiction upon the earlier of a default by Borrower under the Forbearance Agreement or the

expiration of the forbearance period. This is precisely why the order is styled an Agreed Order

Appointing Receiver. Borrower attempts to obscure this fact when it says, "the Original Lenders

sought and obtained an order appointing a receiver over the Company's assets…." Motion at 1.

       When the forbearance period expired, Fairlane filed this lawsuit and presented the

Receivership Order for entry. The Court entered the Receivership Order (which was consented to

by both Borrower's Chairman of the Board and its Chief Executive Officer), and which specifically

appointed Pascal Garbani as the Receiver, on February 8, 2021. Thereafter, Borrower ratified the

enforceability of the Receivership Order when it filed a motion purportedly seeking to enforce the

order on April 2, 2021.

       The Receivership Order placed the Collateral (as defined in the order) under the exclusive

control of the Receiver and authorized the Receiver to dispose of the Collateral, but only with the

consent of the "Lender" (which is now Plaintiff Aiwa Holdings, LLC):

               Conditioned upon execution of the oath prescribed by law and
               payment of the bonds, Receiver shall be authorized at Lender's
               direction and discretion, subject to control of this Court, to do any
               and all acts necessary to the proper and lawful conduct of the
               receivership, including the following powers and duties:
AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                PAGE 2
                                                                             8525394 v1 (72881.00002.000)
Case 21-07702        Doc 21-3     Filed 07/08/21 Entered 07/08/21 23:08:14                 Desc Exhibit
                                        B Page 4 of 26


                        (a)    Seize, take charge and keep possession of the
                Collateral, including but not limited to management of the
                Collateral to the exclusion of Borrower, Borrower's
                representatives and third party; Receive income from the
                Collateral;

                                          *        *       *

                        (g)    With the consent of Lender, take any and all
                actions necessary to use, convert, process and market the
                Collateral or the resulting products or services for the highest and
                best value, including, but not limited to sale of the Collateral by
                auction and/or assisting Lender with disposition of the Collateral;

Receivership Order pp. 2-3 (emphasis added). Importantly, the Receivership Order also enjoined

Borrower or any of its agents from interfering in any way with the efforts of the Receiver:

                        IT IS FURTHER ORDERED that Borrower, its members,
                its agents, its general and limited partners, and any persons acting
                under Borrower's direction are (i) directed to deliver the Collateral to
                the Receiver upon request; (ii) enjoined from in any way
                disturbing the possession of the Collateral or other property
                that is the subject of this Order; (iii) prohibited and restrained
                from      disposing      of,   dissipating,       mishandling,        or
                misappropriating the Collateral or other such property; (iv)
                prohibited from taking any actions that would, directly or
                indirectly, have an adverse impact on the value of the Collateral;

Receivership Order pp. 4-5 (emphasis added). As if the above language was not clear enough, the

Receivership Order further "ORDERED that all persons, firms, corporations, or other entities are

hereby enjoined from proceeding to levy upon or from otherwise interfering with the

Receiver's possession of the above-described Collateral until final judgment of this Court."

Receivership Order p. 5 (emphasis added).

        On May 27, 2021, Joe Born ("Born") of Aiwa Corporation emailed the Receiver claiming

that Borrower allegedly had "sufficient funds to pay the debt for which you were appointed the

Receiver to collect." Motion at Ex. C p. 42. As an initial matter, this was not and still is not true as

discussed below. More importantly, the alleged source of these funds was a purported sale of assets

to Aiwa Acquisitions LLC and Sakar International, Inc. (together, "Sakar"). However, as discussed
AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                    PAGE 3
                                                                                 8525394 v1 (72881.00002.000)
Case 21-07702          Doc 21-3        Filed 07/08/21 Entered 07/08/21 23:08:14                      Desc Exhibit
                                             B Page 5 of 26


more fully below, the assets purportedly sold to Sakar were in the exclusive control and possession

of the Receiver and both Borrower and its president, Born, were expressly enjoined from in any way

disturbing or interfering with the Receiver's possession of the assets. Born then threatened the

Receiver that Borrower would seek his removal if he did not consent to the sale:

                  Separately, attached is the Asset Purchase Agreement. Given your
                  role as Receiver you may sign it and we can pay off the debt. Or
                  you may refuse and we will file a motion to remove you as
                  Receiver and deliver funds directly to Mizari. We will do whichever
                  you prefer, but will be filing shortly one way or the other.

Id. (emphasis added). The Receiver then responded: "All of this is news to me. Why wait a week to

communicate this wealth of information." Id. Later that day, the Receiver (who was not represented

by counsel at the time) told Born and Borrower's attorney that he was "going back to the Court to

sort it out." Aiwa Corp. Motion at Ex. C p. 43.

         The Receiver then emailed the court reporter seeking an audience with the Court in order to

seek guidance on how to move forward with his duties. The following day (May 28), the Court

scheduled a status conference in this case on June 3, 2021.

         On May 28, 2021, Born sent another email to the Receiver in which he admits that he hid

the Sakar transaction from the Receiver, and that he did so on advice of counsel:

                  I did not inform you of the Sakar offer previously for a few
                  simple reasons. First, it wasn't clear it was real 1 and Mizari made very
                  clear they had no additional money to put in (although that changed
                  suddenly last week after they heard of the offer). Second, I assumed
                  once they knew about another offer they would move to accelerate a
                  foreclosure or who knows what. The advice of counsel was not to
                  inform them till we had a deal in hand.

Motion at Ex. C p. 44.




1
  Interestingly, Born's statement (as to the Sakar "offer") that "it wasn't clear it was real….", expressly repudiates
Defendant's assertions that a deal was already consummated with Sakar and there was "cash set aside to pay the Notes
and related Receiver expenses in full." Motion at 3.
AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                               PAGE 4
                                                                                            8525394 v1 (72881.00002.000)
Case 21-07702       Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14               Desc Exhibit
                                        B Page 6 of 26


       On June 2, 2021, Borrower followed through on its threat to seek removal of the Receiver

and filed Defendant's Motion to Discharge the Receiver, with the sole basis being that Borrower had

allegedly sold all of the assets subject to the Receivership Order. Notably, the filing stated, without

limitation or caveat, that Borrower had "completed an asset sale." Def's Motion to Discharge

Receiver, p. 2. Of course, Borrower had neither the right nor the ability to sell any of the assets

because the assets were under the exclusive control of the Receiver and Borrower and Born had

been enjoined from interfering with the Receiver's control of the assets. Based on this direct and

unequivocal violation of the Receivership Order, the Borrower then asked the Court to reward

Borrower by discharging the Receiver.

       However, within hours of Borrower's filing of its Motion to Discharge Receiver, and with

the scheduled status conference set the following morning, new counsel appeared for Borrower and

promptly withdrew the motion.

       The next morning, on June 3, 2021, Borrower's counsel, as well as Born, remotely

participated in a status conference before the Court. In that status conference, counsel for the

Receiver informed the Court that the Receiver was aware of two potential offers for the receivership

assets. One purported offer came from Sakar through Born, while Plaintiff Aiwa Holdings, LLC

communicated its offer in writing directly to the Receiver and followed it up with written

documentation supporting its offer. The Receiver made clear that the offer from Plaintiff had more

favorable economic terms and that he was inclined to approve the sale if he became comfortable

with the legal terms. In response, Borrower's counsel simply stated that he had a productive

conversation with the Receiver's counsel the day before, was aware of Sakar's purported offer and

Plaintiff's actual offer and supported an expeditious sale of the receivership assets because Borrower

was "hemorrhaging cash." Notably, he did not (1) disagree with anything said by Receiver's counsel,

(2) advise the Court that Borrower had purportedly already consummated a deal with Sakar two

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                   PAGE 5
                                                                                8525394 v1 (72881.00002.000)
Case 21-07702        Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14                Desc Exhibit
                                         B Page 7 of 26


weeks earlier, (3) complain about any actions of the Receiver, (4) argue that the Receiver was not

properly qualified, (5) assert that the Receiver was no longer needed, (6) demand a payoff statement

from the Plaintiff, or (7) otherwise object in any way to the possible finalization of a sale with the

Plaintiff. The Court then essentially told the parties that it sounded like everything was progressing

appropriately and that she was available in the event any issues arose.

        After the status conference, Plaintiff continued negotiating the legal terms of a sale with the

Receiver, which was fully consistent with the information conveyed to the Court at the status

conference. On June 7, 2021, Plaintiff and the Receiver reached an agreement on terms and

executed an Asset Purchase Agreement ("Aiwa Holdings APA"), a copy of which is attached to

Borrower's Motion, and consummated the sale with Plaintiff pursuant to the Aiwa Holdings APA

and in accordance with the Receivership Order.

        On June 8, 2021, the Receiver confirmed receipt of the funds from Plaintiff, affirmed the

closing of the sale of the receivership assets to the Plaintiff as of June 7, 2021, and promptly notified

the Court and all parties of the sale by filing a status report. The closing of this sale was absolutely

consistent with the Receiver's statements at the June 3 status conference and could have come as no

surprise to anyone who participated in the status conference.

        Importantly, at the time the Receiver closed the sale with Plaintiff, the Receiver had not

received any of the following:

        1. A signed written offer from any purchaser other than Plaintiff;

        2. Any other purchase agreement in form and substance satisfactory to the Receiver in his

            sole and exclusive discretion; or

        3. Funds deposited by any other party in good faith toward a contemplated transaction or

            an amount sufficient to satisfy the amount of Plaintiff's secured claim.



AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                     PAGE 6
                                                                                  8525394 v1 (72881.00002.000)
Case 21-07702        Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14                Desc Exhibit
                                         B Page 8 of 26


Other than the offer from Plaintiff, the Receiver had only been provided with an unsigned, undated

draft purchase agreement between Sakar and Borrower for a deal that Born admitted he had hidden

from the Receiver and that he himself acknowledged in writing may not be "real." Motion at Ex. C,

p. 44.

         Two days later (June 10), Borrower reversed course again and filed its Motion, which is

essentially a more substantial version of its previously withdrawn filing. Notably, the positions taken

in the Motion bear no resemblance whatsoever to the position taken by Borrower at the status

conference. Moreover, the Motion is based on inapplicable case law and ignores the language of the

Receivership Order. Borrower agreed to this order, yet seeks to benefit from violating it. Ironically,

Plaintiff had no involvement in the drafting of the order, as it was prepared by the prior lender.

Further, and perhaps most curiously, the Motion appears to ask the Court to set aside the sale of the

assets in favor of an alleged deal with Sakar that provides $1 million less in consideration for the

assets and fails to provide a meaningful solution as to how to collect and remit to Defendant's

creditors the proceeds to be paid in connection with the sale, given the likelihood that Defendant

may very well dissolve given its present financial and operational circumstances.

         As described more fully below, there is simply no basis for setting aside the sale of the

receivership assets or discharging the receiver in this case.

                                             III.
                                   ARGUMENT AND AUTHORITIES

    A. Borrower Ignores the Facts and the Receivership Order

         Borrower takes several curious positions in its Motion. For example, it states that it

"informed the Receiver that it did not want to sell its assets to Mizari [which refers to Plaintiff] and

intended to consummate the Sakar Transaction." Motion at 4. However, one of the purposes of a

receivership is to remove control of the assets from the borrower and to deprive the borrower of

the ability to dissipate, sell and/or transfer the assets. This concept appears to be lost on Borrower.
AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                     PAGE 7
                                                                                  8525394 v1 (72881.00002.000)
Case 21-07702       Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14                Desc Exhibit
                                        B Page 9 of 26


       Borrower also suggests that "the Receiver ignored the Company's desires…" and failed to

"seek[] input on the proposed transaction from the Company." Motion at 4. Of course, nothing in

the Receivership Order or the law requires the Receiver to consider, much less follow, the "desires"

of the defaulted borrower or seek its input.

       Borrower then suggests that the Receiver negotiated the Aiwa Holdings APA "in secret."

Motion at 4. This is patently false, as the proposed sale was discussed in open court at the June 3

status conference and also discussed between Receiver's counsel and Borrower's counsel.

       Borrower also suggests that the Receiver entered into the Aiwa Holdings APA "without

seeking authorization or guidance from the Court." Motion at 4. Once again, this is simply not true.

The June 3 status conference was a direct result of the Receiver reaching out to the Court on his

own, prior to retaining counsel, for guidance. During the status conference, the Receiver's counsel

explained to the Court exactly what the Receiver was doing and what he intended to do. The Court

expressed its approval of the Receiver's actions and plans for moving forward.

       Borrower also suggests that the Receiver should have conditioned the sale on Court

approval. Motion at 4. Yet the unsigned, undated draft version of the Sakar APA provided to the

Receiver by Borrower contained no such condition even though Borrower had no right to sell the

assets at all and was, in fact, enjoined from attempting to do so. Further, there is no such

requirement contained in the Receivership Order.

   B. The Receivership Order Has Never Been Modified and is Controlling

       The Receiver has acted consistently with the agreed Receivership Order. Borrower simply has

no right to back out of the order to which it previously agreed, much less simply ignore its existence

and attempt to do things that are expressly prohibited by the order. See Int. of C.S.B., No. 05-19-

00627-CV, 2020 WL 2715188, at *6 (Tex. App.—Dallas, May 26, 2020, no pet.) ("The parties'

express agreement to this provision in the Amended Receivership Order thus justified

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                    PAGE 8
                                                                                 8525394 v1 (72881.00002.000)
Case 21-07702        Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14                 Desc Exhibit
                                         B Page 10 of 26


reimbursement for the Willow Bend Loans as provided by the Disbursement Order, and waived

wife's objection to the reimbursement"); see also First Heights Bank, FSB v. Marom, 934 S.W.2d 843,

845 (Tex.App.–Houston [14th Dist.] 1996, no writ) (“[O]nce the trial court renders an agreed

judgment, a party may not withdraw its consent if at the time of rendition the trial court was not

aware of any objection.”). Borrower is precluded from its attempts to undo the Receiver's authority.

Brandon v. Wells Fargo Bank, N.A. as Tr. for Registered Holders of LaSalle Com. Mortg. Sec., Inc. 2007-MF5,

No. 13-18-00393-CV, 2020 WL 2776714, at *11 (Tex. App.—Corpus Christi-Edinburgh, May 28,

2020, no pet.) (citing I-10 Colony, Inc. v. Lee, No. 01-14-00465-CV, 2015 WL 1869467, at *4 (Tex.

App.—Houston [1st Dist.] Apr. 23, 2015, no pet.) (mem. op.)) (concluding that a party waived its

complaint regarding the appointment of a receiver and the scope of the receiver's authority when the

receiver's appointment was by agreement, and overruling issue on appeal); I-10 Colony, Inc. v. Lee, No.

01-14-00465-CV, 2015 WL 1869467, at *4 (Tex. App.—Houston [1st Dist.] Apr. 23, 2015, no pet.)

(“We conclude that I–10 has waived its complaints, including its constitutional complaints, regarding

the appointment of a receiver and the scope of the receiver's authority by requesting the

appointment and agreeing to confer upon the receiver the authority about which it now

complains.”); see generally Barton v. Sclafani Invs., Inc., 320 S.W.3d 453, 458 (Tex. App.—Dallas 2010,

pet. denied) (summarily dismissing appellate issue because appellant waived his complaint by signing

an order agreeing to the relief complained of on appeal); Young v. Young, 854 S.W.2d 698, 701 (Tex.

App.—Dallas 1993, writ denied) (unless varied by statute, “the parties are bound by the language in

the agreed order” after entering into agreed order for appointment of master in chancery).

        Further, even if Borrower could have obtained a modification of the agreed order, it never

requested one. On the contrary, it actually filed a motion to enforce the order. The Receivership Order

has never been modified, remains in place and is controlling in this case.



AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                      PAGE 9
                                                                                   8525394 v1 (72881.00002.000)
Case 21-07702           Doc 21-3        Filed 07/08/21 Entered 07/08/21 23:08:14                       Desc Exhibit
                                              B Page 11 of 26


         The Receivership Order governs the scope of the Receiver's authority and did not mandate

any specific actions or requirements for the Receiver to close the Aiwa Holdings APA. On the

contrary, the Order gave the Receiver wide latitude by providing that the "Receiver shall be

authorized at Lender's direction and discretion, subject to control of this Court, to … (g) With the

consent of Lender, take any and all actions necessary to use, convert, process and market

the Collateral or the resulting products or services for the highest and best value, including,

but not limited to sale of the Collateral by auction and/or assisting Lender with disposition

of the Collateral." (emphasis added). This is precisely what the Receiver did in this case.

         Borrower also falsely claims that the Aiwa Holdings APA "purports to bind the Company to

perform certain obligations after closing, which the Receiver has no authority to do." Motion at 5.

However, the provision of the Aiwa Holdings APA providing that the Borrower will provide the

Receiver with a creditor's list is fully consistent with the provision of the Receivership Order

allowing the Receiver to "Obtain from Borrower information concerning the Collateral, including

without limitation … complete and accurate books of account and records adequate to reflect

correctly the operations of the business and Collateral information." Receivership Order at 3.

Further, the provisions of the Aiwa Holdings APA regarding the selection of the "Creditors

Representative" includes Borrower in the process by initially seeking a mutual agreement between

Borrower and Plaintiff. Motion Ex. D § 2.3(b)(iii). The Creditors Representative concept provides

protection to the Borrower's other creditors by ensuring that the future payments are used to pay

creditors rather than being misappropriated. 2 Given Borrower's prior expression of concern that the

Receiver not take any actions "to the detriment of AIWA's creditors and [that] only benefits the

ultimate purchaser of the Collateral," its concerns about the Creditors Representative are misplaced.


2 This is an existential issue. Plaintiff has reason to believe that Born has engaged in actions regarding inventory that
either violated the Receivership Order or attempted to circumvent it, failed to respond to a direct request for an
accounting by the Receiver, and also violated his fiduciary obligations to Borrower.
AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                                 PAGE 10
                                                                                              8525394 v1 (72881.00002.000)
Case 21-07702         Doc 21-3    Filed 07/08/21 Entered 07/08/21 23:08:14               Desc Exhibit
                                        B Page 12 of 26


   C. Borrower's Reliance on Cited Legal Authorities is Misplaced

       Borrower would have this Court believe that the Receiver was obligated to take several

additional steps prior to the sale of the assets despite the broad powers granted to him under the

Receivership Order. But Borrower's Motion is predicated upon distinguishable Texas authority,

none of which involved an agreed receivership order, and each can be distinguished based on the

express language of the receivership order governing the powers and requirements of the receiver as

to the handling of receivership property in each respective case and/or the context in which the

receivership arose:

            •   Harrington v. Schuble, 608 S.W.2d 253 (Tex. App.—Houston [14th Dist.] 1980, no
                writ) – Borrower's block quote outlining a purported list of steps for a sale by a
                receiver from Harrington conveniently begins right after a sentence that says, "In
                receivership proceedings regarding the sale of a homestead, certain steps should be
                followed." Id. at 256. Harrington has no applicability in this case.

            •   Sims v. Thomas, 584 S.W.3d 880 (Tex.App. – Dallas 2019, no pet.) – The judgment
                appointing the receiver specifically stated, “If Defendant Sims does not exercise her
                right to negotiate a price agreeable to the other parties, the Receiver must file a
                Motion with the court to approve the final sale. Any Receiver sale is a judicial sale
                and must be authorized and confirmed by the court before title will transfer." A true
                and correct copy of said judgment is attached hereto as Exhibit A. Further, the Sims
                case involves the sale of residential and/or homestead property and relies on
                Harrington. Defendant has not pointed to any cases outside of this context (or even
                beyond Harrington and Sims) that require advance approval of a sale by a receiver.

            •   Baumgarten v. Frost, 186 S.W.2d 982 (Tex. 1945) – First, the receivership order in
                Frost states, "It is ordered and decreed by the court that Thomas M. Simpson be
                appointed … receiver herein, … and, if need be under the direction of the court,
                to sell, transfer and convey the whole or any part of the property of said railroad
                company." (emphasis added) In other words, there was no present grant of authority
                to the receiver to sell property in that case. Second, the receivership order in that
                case expressly "required a report to the court of the sale by the receiver and
                contemplated, if the terms of the sale as reported were satisfactory to the court, an
                order of approval". No such requirements are contained in the Receivership Order.
                Third, at most, Frost suggests that a receiver must submit a sale to the Court for
                confirmation after the sale, not a request for approval before the sale.

            •   Scheel v. Alfaro, 406 S.W.3d 216 (Tex.App. – San Antonio 2013, pet. denied) – There
                is no suggestion in this case that a receiver has to seek advanced approval of the
                terms of a sale. Instead, it says that the "sale of property by a receiver is generally

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                   PAGE 11
                                                                                8525394 v1 (72881.00002.000)
Case 21-07702        Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14                Desc Exhibit
                                         B Page 13 of 26


                not effective until the sale is reported by the receiver and confirmed by the court,
                after notice to the parties." Id. at 222. The Receiver in the case at bar promptly
                reported the sale to the Court and the parties by filing a status report. To the extent
                any formal confirmation of the Court is required, Plaintiff anticipates the Receiver
                will seek such approval and it should be granted for reasons further outlined herein.

The case of Salaymeh v. Plaza Centro, LLC, 258 S.W.3d 236 (Tex.App. – Houston [1st Dist.] 2008, no

pet.), which Plaintiff does not cite even though it is cited in the Scheel case, is far more on point. In

that case, the receiver sold property for $150,000. Mohammed Salaymeh ("Mohammed") claimed a

beneficial ownership in the property. Mohammed argued that the sale of the property was not lawful

because, among other things, the trial court had not confirmed the sale. In response, the receiver

filed a motion to confirm the sale, which was granted. Like Borrower in this case, Mohammed

argued that the court erred in confirming the sale because proper procedures were not followed:

                Specifically, Mohammed contends that the trial court erred by (1)
                confirming the sale after rather than before the Receiver had sold the
                Property, (2) confirming the sale even though it did not receive
                notice from the Receiver of the specific terms of the sale until after
                the Receiver had sold the Property, and (3) failing to expressly
                authorize the disbursement of the proceeds of the sale by written
                order.

Id. at 242. The court disagreed:

                None of the procedures asserted by Mohammed is required by
                statute, nor has any Texas court ever held that equity compels a
                court to follow all of these procedures in every case before an
                appellate court may affirm a trial court's confirmation of sale.
                As discussed, the trial court acted within its discretion in concluding
                that the price paid for the Property was fair and reasonable and that
                Mohammed knew or reasonably should have known about the sale.
                Texas courts have long held under these circumstances that
                confirmation of a sale by the trial court cures all defects, mistakes,
                errors, and irregularities in the proceedings where the court had
                jurisdiction and where the sale is not subject to collateral attack.

Id. (citations omitted)(emphasis added).




AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                     PAGE 12
                                                                                  8525394 v1 (72881.00002.000)
Case 21-07702        Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14                 Desc Exhibit
                                         B Page 14 of 26


    D. The Receiver Disclosed the Potential Sale to Plaintiff at the June 3 Status Conference

        Further, Borrower completely ignores the fact that the proposed sale to Plaintiff was, in fact,

disclosed to both the Court and the parties in this case despite no requirement in the Receivership

Order to do so. As described above, the Receiver informed the Court of the two competing

potential offers and that he was prepared to accept the offer with superior economic terms (from

Plaintiff) once legal terms had been agreed upon. Not only did Borrower not raise any objection, its

counsel emphasized to this Court at the status conference that Borrower's primary concern was

closing a deal as quickly as possible. In addition, Plaintiff understands that the Receiver's counsel

actually outlined the financial terms of the deal to Borrower's counsel prior to the status conference.

If Borrower had any issues, they should have been raised at the status conference.

    E. Borrower Has Neither Alleged Nor Proven Legitimate Grounds to Set Aside the Sale

        Borrower also ignores the actual standards for setting aside or refusing to confirm a

receiver's sale. "Confirmation of a receiver's sale is a matter for the trial court's discretion depending

on the particular facts of each case, and we will reverse this decision only upon a showing that the

trial court has abused its discretion. A receiver's sale should not be set aside based on the sales price

being inadequate unless there is a showing of fraud or material irregularities, or a showing that the

inadequacy of the price received is so great as to shock the conscience of the court." Scheel v. Alfaro,

406 S.W.3d 216, 222 (Tex. App.—San Antonio 2013, pet. denied).

        Critically, Borrower has not argued that the sales price obtained by the Receiver was

inadequate in any way, nor could it. Instead, Borrower oddly claims that the Receiver should have

acquiesced to Borrower's improper alleged sale to Sakar that would have generated $1 million less in

consideration than the sale by the Receiver. The oddity of this position is highlighted by Born's

statement in an email to the Receiver that Plaintiff's "money remains as green as anyone's."

Borrower's Motion at Ex. C, p. 44. Apparently, Born now has a different view but has provided no

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                      PAGE 13
                                                                                   8525394 v1 (72881.00002.000)
Case 21-07702        Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14                 Desc Exhibit
                                         B Page 15 of 26


basis for it. Perhaps there are undisclosed personal compensation for Born as part of the purported

Sakar transaction. No other explanation seems apparent for Born's decision to breach his fiduciary

obligations to Borrower and its creditors by arguing for a purported deal that pays less money for the

same assets.

        The superior financial terms in the Aiwa Holdings APA further demonstrate that the

Receiver properly exercised his discretion and complied with the Receivership Order. A comparison

of the two deals clearly reveals the superiority of the Aiwa Holdings APA:

                                                                   Company negotiated deal
                                Receiver Executed Deal
                                                                   with Sakar in violation of
                               with Aiwa Holdings, LLC
                                                                      Receivership Order
     Cash Consideration  $                4,750,000.00       $                4,500,000.00
     Promissory Payments $                2,250,000.00       $                1,500,000.00
     Total Consideration $                7,000,000.00       $                6,000,000.00


In addition, the representations and warranties in the Aiwa Holdings APA were significantly limited,

reflecting an "As Is, Where Is" sale. As a result, there is a substantially better chance that the

Holdback Amount will be paid in full within 120 days following the closing. Also, the Aiwa

Holdings APA does not require the Borrower to indemnify the buyer for any losses or damages. In

contrast, the draft Sakar agreement included indemnity obligations up to a cap of $1.2 million. The

Aiwa Holdings APA also includes a separate guaranty of the Performance Payments in an amount

equal to the Performance Cap set forth in the Sakar draft agreement. Finally, based on prior

representations by Born to Plaintiff in late April, the purchase price in the Aiwa Holdings APA will

likely satisfy all or substantially all of Borrower's creditor's claims in full. In sum, the Aiwa Holdings

APA was superior to the alleged Sakar deal by any metric.

        Borrower also ignores the language in the Receivership Order charging the Receiver to

"preserve and maximize the value of the Collateral." Receivership Order, p. 3. Borrower's position is

odd considering its prior Motion to Enforce Order Appointing Receiver that was expressly based on
AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                      PAGE 14
                                                                                   8525394 v1 (72881.00002.000)
Case 21-07702          Doc 21-3   Filed 07/08/21 Entered 07/08/21 23:08:14                Desc Exhibit
                                        B Page 16 of 26


the need to maximize the value of the Collateral. The Receiver took the best deal that had been

presented to him, as explained to the Court at the June 3 status conference, and promptly

consummated the sale pursuant to the Receivership Order by June 7, 2021.

        Given the Receiver's own knowledge of Borrower's deteriorating financial condition, as well

as the comments by Borrower's counsel at the June 3 status conference that a quick sale was critical

due to Borrower "hemorrhaging cash," any challenge of the Receiver's decision to close the sale with

Plaintiff is absurd.

    F. Borrower's Purported Sale to Sakar is Void

        To the extent the purported offer of Sakar is even relevant, and even assuming that Sakar

had properly deposited the requisite funds with the Receiver along with a binding written agreement

duly signed by Sakar evidencing its interest in purchasing the Collateral from Borrower in

consideration of said funds, it is void as a matter of law. Once the Court entered the Receivership

Order, the assets were in custodia legis and the Receiver held the assets to be administered pursuant to

the terms of the Receivership Order. The order only contemplated a sale of the Assets under one of

two scenarios. First, the Receiver himself could sell the assets, with the consent of the Lender,

pursuant to subpart (g) of the Receivership Order. Second, the Lender could exercise any remedies

relating to the Collateral under its loan documents, "including, but without limitation, conducting a

UCC disposition or foreclosure sale." Receivership Order p. 4; see also p. 6 ("nothing herein shall

interfere with, prohibit, or impede Lender from exercising its rights against the Collateral, including,

but not limited to, proceeding with disposition or foreclosure of the Collateral"). The agreed

Receivership Order, by its express terms, did not permit any sale by the Borrower.

        Any purported sale outside the Receivership Order is void and unenforceable as a matter of

law. "No one has the authority, even under a prior deed of trust or execution, to sell property held in

custodia legis by a duly appointed receiver, unless the sale is authorized by the court in which the

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                    PAGE 15
                                                                                 8525394 v1 (72881.00002.000)
Case 21-07702        Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14                 Desc Exhibit
                                         B Page 17 of 26


receivership is pending." First S. Properties, Inc. v. Vallone, 533 S.W.2d 339, 341 (Tex. 1976). "Any sale

or transfer of property in violation of this rule is void as a matter of law." Pratt v. Amrex, Inc., 354

S.W.3d 502, 506 (Tex. App.—San Antonio 2011, pet. denied), citing First S. Props., Inc. v. Vallone at

342; see also Hacker v. Hacker, 4 S.W.2d 218, 221 (Tex. Civ. App.—Galveston 1928, no writ)("We

agree with appellant that the sale under the trust deed was unauthorized and did not pass appellant's

title to the defendant Schwiekart, because the property at the time of the sale was in custodia legis.

The district court of Harris county having acquired jurisdiction over the property by the divorce

proceeding, and having appointed a receiver to take charge of it and dispose of it in accordance with

the decree of that court, no valid sale of the property could be made under process from any other

court without the consent of the court in which the receivership was pending, and for a stronger

reason a sale by a trustee foreclosing a lien would not affect the title held by the receiver.")

    G. It is Unclear Whether the Sakar Deal is Even Real

        Further, it is not even clear that a sale has been "completed" as alleged in Borrower's

Motion. Borrower did not attach a copy of the purported Asset Purchase Agreement entered into

with Sakar. To date, Plaintiff has only seen an unsigned, undated draft version of an agreement with

Sakar. Thus, it is unclear whether any such agreement has actually been signed or, if it has, what

terms are contained within the agreement. For example, is the sale actually conditioned upon the

consent of the Receiver as alleged? Given Borrower's representation in a prior filing that a sale of

the assets had been "completed," it seems unlikely that any consent of the Receiver really was

required. Also, if a sale really was consummated, then why would Borrower need to enter into an

exclusivity agreement with Sakar? Of course, the purported Exclusivity and Support Agreement

attached as Exhibit C to the Motion is neither dated nor signed. In addition, the last sentence of

section 1 of the document, which relates to "any transaction which is affected by the Receiver or

otherwise mandated by a court" simply trails off after the words "shall not," with no actual end to

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                      PAGE 16
                                                                                   8525394 v1 (72881.00002.000)
Case 21-07702         Doc 21-3    Filed 07/08/21 Entered 07/08/21 23:08:14               Desc Exhibit
                                        B Page 18 of 26


the sentence.

       Borrower also states that "Sakar signed the necessary agreements and placed them in escrow

along with $4.2 million in cash – more than enough to pay the Notes in full along with the receiver's

fees and expenses." Motion at 2. Even if Borrower's purported evidence to support this statement is

accepted, it merely shows that $4.2 million is being held in escrow by the buyer's counsel and has

not actually changed hands and very well may, at the direction of Sakar, be returned to Sakar at any

time. There is simply no evidence that Borrower actually possesses the funds necessary to pay off its

debt to Plaintiff. Further, there is no evidence as to how much money, if any, would be paid to

Plaintiff and under what conditions. Borrower's statements and purported evidence raise far more

questions than answers. Of course, even if Borrower did have or have access to the money, it is only

in connection with a purported sale of assets that is void as a matter of law because of the

Receivership Order.

   H. Borrower Has No Explanation for Its Violation of the Receivership Order

       Borrower does not even attempt to provide an explanation for its blatant violation of this

Court's Receivership Order. To the extent Borrower now asks the Court to essentially ratify its

wrongful conduct in attempting to circumvent the order, the Court should reject such a request.

Borrower's lack of good faith is underscored by its previous argument to the Court that the Receiver

somehow violated the order by merely postponing a scheduled sale of the assets involving multiple

potential bidders. See Plaintiff's Motion to Enforce Order Appointing Receiver, p. 2. Now, Borrower

attempts to circumvent entirely the Receiver's efforts to market and sell the assets in favor of a sale

negotiated by Borrower in violation of the Receivership Order (and admittedly hidden from the

Receiver) and without the consent of either the Receiver or the Lender. Not only does Borrower

provide no explanation for its violation of the Receivership Order, it asks the Court to set the Aiwa

Holdings APA aside in favor of a lesser deal that was negotiated in blatant violation of the order.

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                   PAGE 17
                                                                                8525394 v1 (72881.00002.000)
Case 21-07702           Doc 21-3   Filed 07/08/21 Entered 07/08/21 23:08:14                 Desc Exhibit
                                         B Page 19 of 26


    I. Borrower Has No Right of Redemption

         Even if Texas Business & Commerce Code § 9-623 is applicable in light of the terms of the

agreed Receivership Order (which Plaintiff does not concede), Borrower does not have the funds to

pay Plaintiff and/or has never tendered such funds to Plaintiff. To the extent Borrower may even

have potential access to such funds, it is the result of a void and unenforceable sale to Sakar in

violation of the Receivership Order. Finally, it is too late to exercise any right of redemption now

that the receivership assets have been sold.

    J. Borrower Has Not Established Any Basis for Discharging the Receiver

         As described above, the entire basis for the Borrower's argument that the Court should

discharge the Receiver rests on its purported deal with Sakar in violation of the Receivership Order.

Such an agreement (if it truly exists) is unenforceable as a matter of law. Further, Borrower does not

have the money to pay the debt owed to Plaintiff. At best, the money may be in the account of

Sakar's counsel. Borrower also fails to acknowledge that the Receiver was appointed pursuant to an

agreed order and that Borrower cannot simply back out of the agreement, particularly when the sale to

Plaintiff has closed.

         Borrower also claims that the statement in the Receivership Order that Mr. Garbani was not

"related to any party to this action" is false. In support, it points to his statement in an email that he

was a "friend" of the principal of the Original Lender. Being a "friend" does not constitute being

"related to any party." Further, to the extent it is even relevant, Borrower presumably had direct

involvement in the drafting of the Receivership Order and the selection of Mr. Garbani as Receiver,

and expressly approved both when agreeing to the order. On the contrary, Plaintiff has no

relationship with Mr. Garbani outside of this case and no involvement in crafting the Receivership

Order.

         While the Receiver has consummated a deal with Plaintiff in compliance with the

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                      PAGE 18
                                                                                   8525394 v1 (72881.00002.000)
Case 21-07702       Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14              Desc Exhibit
                                        B Page 20 of 26


Receivership Order, certain tasks remain as the Receivership Order also contemplates more than

merely selling the assets and paying Plaintiff. The Receiver must also be paid and any remaining

assets or business under the control of the receiver (including any bank accounts) must be wound

down or transitioned. The Receiver also has various post-closing obligations under the Aiwa

Holdings APA. The Receiver may also need to provide an inventory and/or accounting to the

Court. Furthermore, Plaintiff, as the purchaser of the Collateral, in reliance on its acquisition, has

begun to expend time and resources in the ownership and administration of these assets, and has

advised the Receiver that it will need assistance from the Receiver in the turn-over and transition of

the assets to Plaintiff as well as obtain the requisite information to commence payment to creditors

of Borrower through the proceeds generated from the sale, subject to the selection and appointment

of a creditors representative as contemplated in the Aiwa Holdings APA. Thus, there is no basis for

discharging the Receiver. Instead, the Court should confirm that sale and allow the Receiver to

complete his remaining obligations before closing out both this case and the receivership.

                                             IV.
                                    OBJECTIONS TO EVIDENCE

       Plaintiff objects to the evidence submitted by Borrower in support of its Motion as follows:

           •   Declaration of Joseph Born – In paragraph 11, Born states that the facts in
               paragraphs 2 through 11 of the Motion are true and correct.

                   o Motion ¶ 3 – Plaintiff objects to the statement that Mizari "embarked on an
                     attempt to acquire the Company's assets to the exclusion of others" as vague,
                     ambiguous, conclusory and lacking foundation.

                   o Motion ¶ 5 – Plaintiff objects to the statement that various individuals or
                     entities purportedly approved of the Sakar deal as lacking foundation and
                     constituting hearsay.

                   o Motion ¶ 6 – Plaintiff objects to the statement that there "were, and there
                     are, no condition to the release of the escrowed funds and the agreements
                     Sakar had executed other than the condition that the Company obtain a
                     payoff amount on the Notes, lien releases in full on the Notes, and either
                     consent of the receiver to the transaction or discharge of the receiver." Such

AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                  PAGE 19
                                                                               8525394 v1 (72881.00002.000)
Case 21-07702    Doc 21-3     Filed 07/08/21 Entered 07/08/21 23:08:14               Desc Exhibit
                                    B Page 21 of 26


                   statements lack foundation. Further, they purport to relate terms of
                   agreements purportedly entered into by and between Borrower and Sakar.
                   Such documents would speak for themselves but Borrower has not provided
                   them to the Court. Accordingly, the referenced statements are barred by the
                   best evidence rule. See Tex. R. Evid. 1002.

                o Motion ¶ 7 – Plaintiff objects to the statements about the content or terms
                  of the purported Exclusivity and Support Agreement as lacking foundation
                  and violating the best evidence rule. Borrower has only provided what
                  appears to be a draft copy of the purported agreement, which is neither
                  signed nor dated.

                o Motion ¶ 9 – Plaintiff objects to the first sentence of this paragraph on the
                  grounds that it lacks foundation, is speculative and constitutes an improper
                  legal opinion regarding the purpose or need for the receivership. Plaintiff
                  objects to the second sentence of this paragraph on the grounds that it lacks
                  foundation and is speculative. Plaintiff objects to the third sentence in this
                  paragraph on the grounds that it lacks foundation, is speculative and
                  constitutes an improper legal opinion regarding any right of redemption.
                  Plaintiff further objects to the paragraph in its entirety under the best
                  evidence rule to the extent it seeks to describe the terms of purported
                  agreements that are not before the Court.

                o Motion ¶ 10 – Plaintiff objects to the statement that the Receiver "thwarted
                  the Company's right and refused to consent to the transaction or even
                  provide a payoff amount." Such statement lacks foundation and constitutes
                  an improper legal opinion regarding Borrower's purported right and the
                  Receiver's responsibilities. Plaintiff further objects to the statement that the
                  "Receiver has openly acknowledged that he is nothing more than a puppet
                  for Mizari." Such statement is argumentative, lacks foundation and is not
                  supported by the text of the email referenced in support of the statement.
                  Plaintiff further objects to the last sentence of the paragraph regarding what
                  Plaintiff may or may not have consented to or allowed as lacking foundation
                  and constituting speculation. It also ignores the terms of the agreed
                  Receivership Order.

                o Motion ¶ 11 – Plaintiff objects to the statement that Borrower enter into an
                  exclusivity agreement because it lacks foundation and violates the best
                  evidence rule since a signed copy of the purported agreement is not before
                  the Court. Plaintiff further objects to the statement that the "Receiver
                  ignored the Company's desires" as lacking foundation and constituting an
                  improper legal opinion. Plaintiff further objects to the statements that the
                  Receiver "hurriedly determined to enter into a purportedly binding
                  agreement to sell the Company" and negotiated "in secret" on the grounds
                  that the statements are speculative and lacks foundation. Further, the
                  suggestion that the Receiver could or did sell "the Company" rather than the
                  receivership assets is patently false. In addition, the Receiver disclosed the
                  status of negotiations with the Plaintiff at the June 3 status conference.
AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                               PAGE 20
                                                                            8525394 v1 (72881.00002.000)
Case 21-07702       Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14              Desc Exhibit
                                        B Page 22 of 26




            •   Exhibit B (Exclusivity and Support Agreement) – Plaintiff objects to this documents
                under the best evidence rule and/or because the copy provided is not signed.

            •   Declaration of Morris Missry – Plaintiff objects to the statements in paragraph 3 of
                the declaration to the extent they seek to describe the terms of agreements that have
                either not been provided to the Court at all (the purported Sakar APA) or only an
                unsigned copy has been provided (the purported exclusivity agreement) based on
                lack of foundation and the best evidence rule.

                                               V.
                                           CONCLUSION

        For the foregoing reasons, Plaintiff Aiwa Holdings, LLC requests that the Court deny

Borrower's Motion and grant all other and further relief to which Plaintiff Aiwa Holdings, LLC is

entitled.

                                              Respectfully submitted,

                                              KANE RUSSELL COLEMAN LOGAN PC



                                              By: /s/ Brian W. Clark
                                                     Brian W. Clark
                                                     State Bar No. 24032075
                                                     bclark@krcl.com

                                              901 Main Street
                                              Suite 5200
                                              Dallas, TX 75202
                                              Telephone:     (214) 777-4200
                                              Facsimile:     (214) 777-4299

                                              ATTORNEYS FOR AIWA HOLDINGS, LLC




AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                  PAGE 21
                                                                               8525394 v1 (72881.00002.000)
Case 21-07702       Doc 21-3      Filed 07/08/21 Entered 07/08/21 23:08:14              Desc Exhibit
                                        B Page 23 of 26


                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was served on all

counsel of record via E-Service this 18th day of June, 2021.


                                              /s/ Brian W. Clark
                                              Brian W. Clark




AIWA HOLDINGS, LLC'S RESPONSE TO
DEFENDANT'S MOTION DISCHARGE RECEIVER                                                  PAGE 22
                                                                               8525394 v1 (72881.00002.000)
Case 21-07702   Doc 21-3   Filed 07/08/21 Entered 07/08/21 23:08:14   Desc Exhibit
                                 B Page 24 of 26




                                                                      EXHIBIT A
Case 21-07702   Doc 21-3   Filed 07/08/21 Entered 07/08/21 23:08:14   Desc Exhibit
                                 B Page 25 of 26




                                                                      EXHIBIT A
Case 21-07702   Doc 21-3   Filed 07/08/21 Entered 07/08/21 23:08:14   Desc Exhibit
                                 B Page 26 of 26




                                                                      EXHIBIT A
